Citation Nr: 1446740	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of that proceeding is of record.

The Board notes that the Veteran did not submit a notice of disagreement with the February 2010 RO denial of service connection for psychiatric disability other than PTSD.  Thus, the psychiatric disability issue on appeal is limited to the question of service connection for PTSD.  Contra Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board finds that the Veteran's current claim of entitlement to service connection for headaches is, in fact, based on the same factual basis as was a previous claim denied in October 1997.  The October 1997 rating decision denied service connection for residuals of a head injury and specifically included headaches as a claimed residual.  The Board notes in this regard that the Veteran testified in September 2013 that his headaches were due to the in-service head injury referenced in the October 1997 denial.  Accordingly, the claim must be considered as an application to reopen on a "new and material" basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  Thus, the issue before the Board is whether the Veteran has submitted new and material evidence to reopen a claim of entitlement to service connection for headaches.

(The decision below addresses the application to reopen a claim of service connection for headaches.  The underlying question of service connection and the other issues on appeal are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an unappealed October 1997 rating decision, the RO denied entitlement to service connection for residuals of an in-service head injury, including headaches.

2.  The additional evidence received since the October 1997 rating decision denying the Veteran's claim of service connection for an in-service head injury relates to unestablished facts necessary to substantiate a claim of service connection for headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An October 1997 rating decision denying entitlement to service connection for residuals of a head injury, including headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2.  The additional evidence presented since the October 1997 rating decision is new and material, so the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1997 rating decision denied a claim of service connection for residuals of a head injury, including headaches.  The Veteran did not appeal that determination.  He sought to reopen the claim, and the RO denied such request in the February 2010 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of a claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request for entitlement to service connection for residuals of a head injury was denied in an unappealed October 1997 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran had current residuals from an in-service head injury, including headaches.

The evidence of record at the time of the October 1997 decision included service treatment records, post-service treatment records, VA authorized examination reports and the Veteran's statements.

The pertinent evidence added to the record since the November 1997 rating decision consists of post-service treatment records, a lay statement, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes hearing testimony that provides additional information and details concerning the Veteran's in-service head injury, which information is consistent with evidence found in the service treatment records, discussed more thoroughly in the below remand section.  Thus, the new evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for headaches is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for headaches is granted.


REMAND

The Veteran testified during his Board hearing that he had received treatment at the Buffalo VA Medical Center (VAMC) in 1979 and at the Cincinnati VAMC beginning in 1982.  The earliest requested VA treatment records are indicated in the claims file as November 1996.  Thus, VA treatment records not already associated with the claims file should be obtained on remand.  

Concerning the Veteran's claim for increased ratings for his left knee disability, the Veteran testified that his knee had worsened since his last VA examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in February 2013, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  The Board further notes that no clinical evidence is of record subsequent to the February 2013 VA examination from which to assess the current severity of the left knee disability.  Therefore, the Veteran should be provided a VA examination to determine the current severity of his left knee disability.

Regarding the Veteran's claim for PTSD, the Board notes that the Veteran's stressor concerning an on-board ship fire has been corroborated through official sources.  However, the September 2009 VA examination report did not diagnose the Veteran with PTSD or specifically identify whether or not the Veteran met the criteria for a PTSD diagnosis.  In contrast, a VA care provider indicated that the Veteran has such a disability in a November 2008 statement and a May 2013 PTSD informational questionnaire; however, such an assessment was made without claims file review.  Thus, the Veteran should be provided with a VA psychiatric examination to determine whether he in fact has PTSD due to his in-service stressor.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has additionally claimed service connection for headaches and obstructive sleep apnea, further contending that his sleep apnea is due to either his headaches or his in-service head injury.  The RO previously denied the claims concerning the head injury as it found that an injury was not substantiated in the Veteran's service treatment records.  However, the Veteran was treated for headaches in October 1975 and November 1976.  Additionally, an October 1977 Report of Medical Examination indicates that the Veteran had a scar over his right eye.  This is consistent with the details he provided concerning his in-service head injury.  The Board additionally notes that a July 1997 general medical examination report indicates that the Veteran had a closed-head injury in service that resulted in chronic migraine headaches.  It is unclear whether the examiner was merely restating the Veteran's contentions or providing a medical opinion.  Thus, the Board finds a VA examination necessary to determine if the Veteran has obstructive sleep apnea or headaches related to military service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final matter, the Board notes that the Veteran has not been provided information on how to substantiate a claim for secondary service connection.  Corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should provide appropriate Veterans Claims Assistance Act of 2000 (VCAA) notification with respect to the claim for service connection for obstructive sleep apnea as secondary to his (not yet service-connected) headaches. 

2.  Request VA treatment records from the Buffalo VAMC during 1979 and records from the Cincinnati VAMC beginning in 1982, which have not already been associated with the claims file.  Any negative search must be noted in the claims file and communicated to the Veteran.  

3.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of any PTSD.  The claims folder must be made available to and reviewed by the examiner, and psychological testing should be conducted to determine whether the Veteran in fact has PTSD.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The rationale for all opinions expressed should also be provided.

4.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his left knee disability.  The Veteran's claims file must be made available to and be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe any subluxation or lateral instability as slight, moderate, or severe.  The examiner should also describe any functional losses pertaining to the left knee due to pain or weakness, and document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically).  

5.  Schedule the Veteran for VA examination(s) to determine the nature of any headaches and sleep apnea and to obtain an opinion as to whether either disability is related to military service.  The claims file should be provided to and reviewed by the examiner.  

Specifically, the examiner(s) should report all current diagnoses and express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any headaches or obstructive sleep apnea began during service, to include as due to a head injury, or is otherwise related to military service or the cited in-service treatment.  An examiner should additionally determine if the Veteran's sleep apnea is caused by or made chronically worse by the Veteran's headaches.  The examiner(s) should provide the rationale for all opinions expressed.  If an examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Thereafter, the claims should be re-adjudicated.  If a benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


